DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the response filed on 4/26/2022.
Claims 1-52 are pending. 

Claim Objections
Claims 1-52 are objected to because of the following informalities: all of the reference numerals in the claims (for example, in the preamble of claim 1, the reference numeral “(1000)” to reference the network), should be deleted from the claims. Appropriate correction is required.

Election/Restrictions
Applicant’s election with traverse in the reply filed on 4/26/2022 is persuasive and hereby acknowledged. As such, claims 1-20 and 31-40 are elected for examination and claims 21-30 and 41-52 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Park (USPAN 2020/0145967) in view of Abedini (USPAN 2020/0337048).
Consider claims 1 and 31, Park discloses a method (see paragraph 498, wherein disclosed is said method) and a parent Integrated Access Backhaul (IAB) node (100b) for provisioning signalling in an IAB network (1000), comprising: a memory (110b); a processor (120b); a communicator (130b); a payload controller (140b); an offset controller (150b); and a transmission controller (160b) (see figure 24 (reproduced below for convenience), wherein disclosed is said parent IAB node; also, see figures 3, 16, and 23A-23E), configured to:
having at least one resource configured at a Mobile Terminal (MT) of a child IAB node (100c) and a Distributed Unit ( DU) of the child IAB node (100c) (see figures 23A-23E and 24 and paragraph 498); 

    PNG
    media_image1.png
    471
    819
    media_image1.png
    Greyscale

Abedini teaches Park does not specifically disclose detecting whether a conflict occurred between at least one resource configured at a Mobile Terminal (MT) of a child IAB node (100c) and a Distributed Unit ( DU) of the child IAB node and perform one of: a) In response to detecting that "the conflict is not occurred between the at least one resource utilized at the MT of the child 17091,26118IAB node (100c) and the DU of the child IAB node (100c)", updating a time-domain allocation configuration of the MT of child IAB node (100c) based on a resource configuration of the DU of child IAB node (100c), sending an indication to the MT of the child IAB node (100c) to update the time domain allocation configuration, and scheduling the MT of the child IAB node (100c) based on the updated time-domain allocation configuration, b) In response to detecting that "the conflict is not occurred between the at least one resource utilized at the MT of the child IAB node (100c) and the DU of the child IAB node (100c)", remapping at least one offset in a time domain allocation configuration of the MT of the child IAB node (100c) based on the resource configuration of the DU of the child IAB node (100c), sending an indication to the MT of the child IAB node (100c) to remap at least one offset in the time domain allocation configuration, and scheduling resource for MT of the child IAB node (100c) based on the at least one remapped offset in the time domain allocation configuration, and c) In response to detecting that "the conflict is occurred between the at least one resource utilized at the MT of the child IAB node (100c) and the DU of the child IAB node (100c)", sending an indication to the MT of the child IAB node (100c) one of discarding one of reception of Downlink (DL) data and transmission of Uplink (UL) data, and delaying one of reception of the DL data and transmission of the UL data (see paragraph 66: Certain cases may arise where a parent node may not be allowed to freely use the allocated set of resources 416 to communicate with its child nodes, or vice-versa. In a first example, the parent set of resources 424 and child set of resources 426 may both be associated with resource indications 420 which are labeled hard (e.g. HARD 11 HARD), and the child IAB-node 404b may be configured to communicate in half-duplex. As a result, a conflict may arise if the child IAB-node 404b schedules a downlink transmission using the child set of resources 426 at the same time that parent IAB-node 404a schedules its own downlink transmission to child IAB-node 404b using the parent set of resources 424. In such case, while the DU 414 of child IAB-node 404b may use its child set of resources 426 to communicate without considering the schedule of its co-located MT 412 (e.g. over a parent backhaul link), the DU 414 of parent IAB-node 404a may yield its parent set of resources 424 on the expectation that the child node will be unavailable for communication with the parent node; also, see paragraph 70: inter-IAB node conflict resolution may be supported by one or more of the following options: the parent node is aware of all of the DU resource configurations (D/U/F/hard [H]/soft [S]/not-available [NA]) of its child IAB node DUs, or the parent node may be aware of a subset of the DU resource configurations (D/U/F/H/S/NA) of its child IAB node DUs. The indication of the child DU resources at the parent node may be via explicit means (e.g. F1-AP signaling) or implicit means (e.g. based on child MT configuration). Thus, if parent node is made aware of child node's resource configurations or is aware of a subset of these resource configurations (via explicit signaling or based on the child node's MT configuration), the parent node may prevent conflicts by yielding hard resources centrally and semi-statically controlled by the CU (since the parent node may not expect the child's MT to be available for communication within these resources), or by releasing/reclaiming soft resources locally and dynamically controlled by the parent node's DU.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park and combine it with the noted teachings of Abedini. The motivation to combine these references is to provide a method of a wireless communication system between a scheduling node and a scheduled node (see paragraph 2 of Abedini).

Consider claims 11 and 37, on page 33 of Applicant’s response filed on 4/26/2022, Applicant has admitted that claims 11 and 37 are “in fact obvious variants” of claims 1 and 31, respectively. As such, claims 11 and 37 are rejected for the same reasons as set forth above with respect to claims 1 and 31. 

Allowable Subject Matter
Claims 2-10, 12-30, 32-36, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412